.BRADY, J.:
I concur in the views expressed by the presiding justice and therefore dissent from those embraced in the opinion of Justice DaNiels. I do not consider it necessary to add anything to what he has written upon the questions discussed. My object in writing at all is to state the reasons why we think the objections presented against-Commissioners Yance and Lord should not prevent us from naming them in this new proceeding. Mr. Lord has no interest in any property on Broadway. His father has and this fact has doubtless led to the impression .that he was n.pt a disinterested person. Mr. Yance, it appears, is a stockholder in the corporation known as Mitchell, Vance & Co., which has a lease of premises on Broadway. He has no other interest affecting his qualification as a commissioner, the other assumed interests urged as objections having been completely answered and refuted. His interest as, a stockholder does not disqualify him. If the commissioners, of whom he is one, think the road should be constructed they will so report to this court; and whether that report be adopted or not can now only be a matter of conjecture. We held in The People v. John Kelly, etc. (not yet reported), that Commissioner Nelly was not disqualified from adjudicating upon the validity of an assessment, although the decision might avail him if he interposed a claim which would, in effect, be determined by such adjudication. The statement of Justice StboNG was quoted in the opinion delivered, that judges must often and necessarily consider and decide questions which may be applicable to their own rights or to their property, should they be so fortunate as to possess any; thus the judges in this district have an extensive interest in the pecuniary affairs of the city, yet they frequently decide cases of considerable magnitude in which the corporation is a party. It may be added that the people of this city, residents and non-residents, who are occupants of stores, etc., are interested in the contemplated road, and it would be impossible to find one who can be said to be wholly disinterested within the broad application of that word. Mr. Yance is a stockholder in a company having a lease of *422premises on Broadway. This, as already stated, is the extent of his interest, and it is too remote to constitute a disqualification on the ground that he is not disinterested in the sense in which'that word is employed in the statute. The statute evidently contemplates a direct and legal interest to disqualify the person who may be selected.
It may also be said that the services, already performed by the commissioners in the former proceeding, will facilitate the proceed-, ings herein, and will be of advantage to all parties advocating and contesting the.proposed authority to build the road. These services were rendered doubtless at great inconvenience, if not detriment, to their own affairs, and fairly and impartially for aught that appears, and we should regard the rejection of their names as commissioners, without more impressive reasons than those discussed, as decidedly invidious.